t c memo united_states tax_court estate of myrtle v dietz deceased edward a dietz iii executor petitioner v commissioner of internal revenue respondent docket no filed date john chalk jr and john w michener jr for petitioner james w lessis for respondent memorandum findings_of_fact and opinion parker judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of myrtle v dietz the estate unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether myrtle v dietz possessed at her death a general_power_of_appointment over the edward a dietz trust that requires inclusion in decedent's gross_estate under sec_2041 of dollar_figure representing percent of the value of the trust on the date of decedent's death findings_of_fact this case has been submitted fully stipulated the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference myrtle v dietz decedent resided in fort worth texas at the time of her death on date edward a dietz iii the executor was granted letters testamentary by the probate_court in tarrant county texas on date the executor resided in fort worth texas at the time the petition was filed decedent was married to edward a dietz mr dietz from date until his death on date they had two children during their marriage edward a dietz jr edward jr who was born date and died date and virginia m dietz wallace virginia who was born date and died date edward jr was married to barbara stratton dietz from date until his death edward jr and his wife had five children during their marriage all of whom are still living edward a dietz iii born date diane dietz stocker born date debbie dietz born date dixie dietz crow born date and danni dietz lougee born date virginia was married to charles e wallace on date they had four children during their marriage all of whom are still living c e wallace iii born date marsha wallace mills born date carter wallace born date and david c wallace born date mr dietz executed his last will and testament the will on date the will provided that the residue of his estate fund the edward a dietz trust the trust for the benefit of decedent their children and their grandchildren article of the will contained provisions for distributions from the trust sec_5 of the will provided that during the life of decedent the trustee after taking into account other funds of decedent had the discretion to distribute to decedent so much of the trust's net_income and principal which the trustee deemed necessary for the care support and maintenance hospital and medical needs and expenses of invalidism of decedent sec_5 of the will gave the trustee discretion to sprinkle net edward a dietz iii is the executor of decedent's_estate income and principal to the children and grandchildren of mr dietz for their care support and maintenance hospital and medical needs and education sec_5 of the will stated the following any other provision hereof to the contrary notwithstanding my said wife shall have so long as she shall live the absolute right to withdraw from the principal of the trust each calendar_year any amount in cash or in_kind not in excess of five thousand dollars dollar_figure or five percent of the then value of the principal of the trust whichever amount is greater said right to withdraw such amount shall be noncumulative however and if in any such year my said wife shall fail to withdraw all of such amount she shall not be entitled in any subsequent year to withdraw such amount as she failed to withdraw in any prior year the sums if any actually withdrawn from the trust by my said wife pursuant to this authorization therefor shall be in addition to and not in lieu of any discretionary payments to her by the trustee hereunder and need not be taken into account by the trustee in determining my wife's need for such discretionary payments after the death of mr dietz the trust was established pursuant to the provisions of his will at no time prior to decedent's death did she exercise her rights under sec_5 at decedent's death the fair_market_value of the principal of the trust was dollar_figure on date the executor filed a federal estate_tax_return for decedent's_estate on date respondent issued a notice_of_deficiency to the estate determining a deficiency in estate_tax of dollar_figure respondent increased the gross_estate by the amount of dollar_figure which is equal to percent of dollar_figure the fair_market_value of the principal of the trust on the date of decedent's death opinion sec_2041 requires that the value of a decedent's gross_estate include the value of all property-- to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of this paragraph the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 sec_2041 defines a general_power_of_appointment with exceptions not applicable to this case as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate the power to consume the principal of the trust is a power_of_appointment sec_20_2041-1 estate_tax regs the possession of a general_power_of_appointment is subjected to the estate_tax whether or not the power is exercised and the exercise or release of such power during the holder's life is subjected to the gift_tax 101_tc_44 supplemented and reconsideration denied tcmemo_1994_221 affd 68_f3d_1027 7th cir the lapse of such a power during the lifetime of the person possessing the power is considered a release of the power in regard to the lapse of such a power sec_2041 provides the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied decedent had the right to withdraw funds from the principal of the trust this power to consume in favor of decedent herself was a general_power_of_appointment decedent never exercised her power decedent's right to withdraw was noncumulative and thus her failure to exercise her right by the end of each calendar_year prior to her death was a lapse of the power over the amount available to her for that year as the amounts over which decedent's power lapsed each year before the year of her death did not exceed those specified in sec_2041 those amounts were not subjected to the gift_tax during her life nor required to be included in her gross_estate upon her death it is the treatment of the amount over which decedent possessed the power during the year of her death the final year's amount that is at issue it is respondent's position that decedent's power had not lapsed at the time of her death making the exception under sec_2041 of the greater of dollar_figure or percent of the value of assets the sec_2041 exception unavailable and thereby subjecting the final year's amount to the general_rule of inclusion under sec_2041 it is the estate's position that the sec_2041 exception extends to the final year's amount the estate argues that the example given in sec_20_2041-3 estate_tax regs is inconsistent with the language of sec_2041 the estate also argues that the sec_2041 exception was designed as a de_minimis exception and that to include the final year's amount in decedent's gross_estate would defeat the purpose of that section further the estate argues that the final year's amount should not be included because the estate has no dominion or control_over the trust property sec_2514 contains a similar provision for purposes of gift_tax throughout the estate's brief the estate speaks of sec_2041 applying to lapsed powers in all years including those in the year of a taxpayer's death the estate cites estate of noland v commissioner tcmemo_1984_209 for this proposition we agree that sec_2041 applies to lapsed powers in all years our holding in estate of noland v commissioner is in accordance with that in that case we held that under sec_2041 the amount includible in the gross_estate in this case for each of the years through is limited to the amount if any by which the lapsed portion of the power exceeded dollar_figure id emphasis added what the estate fails to grasp in the instant case is that at the time of decedent's death on date her power over the final year's amount had not yet lapsed sec_20_2041-3 estate_tax regs respondent's treatment of the final year's amount follows an example given in sec_20_2041-3 estate_tax regs which the estate says is inconsistent with sec_2041 that example reads for example assume that a transferred dollar_figure worth of securities in trust providing for payment of income in that case the year of decedent's death was and respondent did not determine any deficiency in estate_tax nor seek any increased deficiency from the tax_court in regard to the amount that had not lapsed at the time of her death in thus we did not directly address the issue that is presented in the instant case to b for life with remainder to b's issue assume further that b was given a non-cumulative right to withdraw dollar_figure a year from the principal of the trust fund in such case the failure of b to exercise his right of withdrawal will not result in estate_tax with respect to the power to withdraw dollar_figure which lapses each year before the year of b's death at b's death there will be included in his gross_estate the dollar_figure which he was entitled to withdraw for the year in which his death occurs less any amount which he may have taken during that year sec_20_2041-3 estate_tax regs the above example is taken directly from the senate report on the powers of appointment act of ch sec_2 65_stat_91 see s rept 82d cong 1st sess reprinted in u s code cong admin news u s c c a n with respect to then proposed new sec_811 which in substance is identical to current sec_2041 the senate report stated the house bill provided that the failure to exercise a future power which lapses during the life of the holder of the power shall not be deemed an exercise or release of the power an amendment by your committee modifies this latter provision so as to exempt from estate and gift_tax only limited amounts of property subject_to lapsed powers the committee amendment provides an annual exemption with respect to the lapsed powers equal to dollar_figure or percent of the trust or fund in which the lapsed power existed whichever is the greater thus for example if a person has a noncumulative right to withdraw dollar_figure a year from the principal of a dollar_figure trust fund failure to exercise this right will not result in either estate or gift_tax with respect to the power over dollar_figure which lapses each year prior to the year of death at his death there will be included in his gross_estate the dollar_figure which he was entitled to draw for the year in which his death occurs less any sums which he may have taken on account thereof while he was alive during the year s rept supra u s c c a n pincite the sec_2041 exception is an exception to be applied to the property over which the decedent's general_power_of_appointment has lapsed and would otherwise be considered released it is not an exception to be applied to property over which the decedent still has a general_power_of_appointment at the time of death in the example the exception was applied to the amounts for the years for which b's power had lapsed as in the facts of this case b's final year's power had not lapsed at the time of his death so no exception was available for that year the example in the regulation is not inconsistent with sec_2041 congressional intent the powers of appointment act of was enacted to remedy problems with the changes made to then sec_811 of the internal_revenue_code_of_1939 by the revenue act of see estate of kurz v commissioner t c pincite s rept supra sec_811 as amended by the revenue act of taxed most powers to appoint whether exercised or not and applied to powers created prior to as well as after its enactment this was in direct contrast to the previous version of sec_811 which provided that property subject_to powers of appointment was includable in the gross_estate only if the decedent's power_of_appointment was general the power was in fact exercised and the appointive_property passed as a result of the decedent's exercise of the power estate of kurz v commissioner t c pincite the act included a short transition_period to allow for the release of existing powers but due to widespread dissatisfaction congress granted numerous extensions to the effective date of the amendment s rept supra the powers of appointment act of effectively restored the law as it had existed prior to the act for those powers of appointment created prior to the act for powers created after that date the act maintained the general scheme of taxing powers whether exercised or not but added the lapsed powers provisions now codified as sec_2041 then sec_811 the senate report commented since the problem of the termination or lapse of powers of appointment during life arises primarily in the case of dispositions of moderate-sized properties where the donor is afraid the income will be insufficient for the income_beneficiary and therefore gives the income_beneficiary a noncumulative invasion power it is believed that the exemption provided in the committee amendment dollar_figure or percent of the principal will be adequate to cover the usual cases without being subject_to possible abuses the purpose of the new sec_811 added by this committee amendment is to provide a determination as of the date of the lapse of the power of the proportion of the property over which the power lapsed which is not to be considered as a taxable disposition for estate_tax purposes and the proportion thereof which if other requirements of sec_811 are satisfied will be considered as a taxable disposition s rept supra u s c c a n pincite6 the sec_2041 exception was not intended as an exception to be applied to the property over which a decedent has a general_power_of_appointment at the time of death but rather as an exception to be applied to the property over which such power has lapsed property the value of which after the act might be includable in the gross_estate based on the legislative_history of sec_2041 we do not agree with the estate's argument that the inclusion of the final year's amount in decedent's gross_estate defeats the purpose of that section see also estate of kurz v commissioner supra where we held that percent of the principal of the family_trust over which mrs kurz held a general_power_of_appointment was includable in her gross_estate even though the principal of the marital trust had not yet been exhausted at the time of her death a requirement for her to exercise her right to withdraw principal from the family_trust the estate's lack of dominion or control the estate's final argument is that since the estate has no dominion or control_over the final year's amount the estate should not be taxed on the value of that property petitioner has cited no authority for this argument but asserts that since decedent had no testamentary powers over the final year's amount such amount should not be included in her gross_estate sec_2041 requires inclusion of the value of any property with respect to which the decedent has at the time of his death a general_power_of_appointment the exceptions to the definition of general_power_of_appointment listed in sec_2041 do not include a power only exercisable during the holder's lifetime the inability of decedent to dispose_of the property at her death does not prevent the inclusion of the final year's amount in her gross_estate under sec_2041 in conclusion decedent's power over the trust had not lapsed at the time of her death thus sec_2041 does not apply to the year of her death we hold that the final year's amount dollar_figure is includable in her gross_estate under sec_2041 in keeping with the above holding and to allow for additional estate_tax_deductions for certain administration_expenses under sec_2053 decision will be entered under rule
